In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00084-CV
        ___________________________

IN THE INTEREST OF E.H. AND R.L., CHILDREN




     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-107000-18


     Before Birdwell, Bassel, and Womack, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       R.B. attempts to appeal from a March 1, 2019 order granting a timely-filed

motion for new trial while the trial court still had plenary power over the underlying

case. See Tex. R. Civ. P. 329b(e). Appellant has not responded to our letter

questioning our jurisdiction over the appeal.

       An order granting a motion for new trial is generally not appealable. See In re

Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 209 (Tex. 2009)

(orig. proceeding) (explaining two exceptions not applicable here: that the order was

void or recited that the only reason for the new trial was conflicting jury answers on

special issues); In re C.G., No. 02-16-00062-CV, 2016 WL 1393386, at *1 (Tex. App.—

Fort Worth Apr. 7, 2016, no pet.) (mem. op.). Likewise, the granting of a new trial

moots an already-pending appeal on the merits of a previously rendered judgment. See

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005); In re C.D.E., No.

02-12-00051-CV, 2012 WL 955381, at *1 (Tex. App.––Fort Worth Mar. 22, 2012, no

pet.) (mem. op.).

       Because appellant has not shown any reason why this court has jurisdiction

over her appeal, we dismiss it for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f).

                                                      Per Curiam

Delivered: June 6, 2019



                                           2